Exhibit 99.1 ANNUAL MEETING OF SHAREHOLDERS OF STANTEC INC. THURSDAY, MAY 12, 2011 – 11:00 A.M. MOUNTAIN TIME EDMONTON, ALBERTA VOTING RESULTS: In accordance with section 11.3 of National Instrument 51-102 – Continuous Disclosure Obligations, the following sets out matters voted on at the Annual Meeting of Shareholders of Stantec Inc. held on May 12, 2011.Full details of the matters for shareholder action can be viewed by accessing the Management Proxy Circular for the meeting (http://www.stantec.com or http://www.sedar.com). The Directors of Stantec Inc. (“Stantec”) recommended that Shareholders vote FOR matters 1 and 2 below: 1. Election of Directors Each of the 8 nominees listed in the Management Proxy Circular was elected as a Director of Stantec. Nominee Votes For % For Votes Withheld % Withheld Robert J. Bradshaw Paul Cellucci David L. Emerson, PC Anthony P. Franceschini Robert J. Gomes Susan E. Hartman Aram H. Keith Ivor M. Ruste 2. Appointment of Auditors named in the Management Proxy Circular Ernst & Young, Chartered Accountants were appointed as auditors of Stantec until the close of the next annual general shareholders’ meeting and the directors were authorized to fix the remuneration of the auditors. Votes For % For Votes Withheld % Withheld
